Citation Nr: 0922725	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  06-36 182	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a jaw 
injury with teeth problems.

2.  Entitlement to service connection for residuals of a 
right ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1943 to 
October 1947 and from February 1951 to April 1954.  He was 
awarded the Combat Infantryman's Badge (CIB) for his service 
in Korea.

This case was remanded by the Board of Veterans' Appeals 
(Board) in July 2008 to the Department of Veterans Affairs 
(VA) Regional Office in Columbia, South Carolina (RO) for 
additional development.


FINDINGS OF FACT

1.  The Veteran does not have residuals of a jaw injury with 
teeth problems as a result of his military service.

2.  The Veteran does not have residuals of a right ankle 
fracture as a result of his military service.


CONCLUSIONS OF LAW

1.  Residuals of a jaw injury with teeth problems were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).

2.  Residuals of a right ankle fracture were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Letters were sent to the Veteran in June 2004 and March 2005, 
prior to adjudication for each issue, which informed him of 
the requirements needed to establish entitlement to service 
connection.

In accordance with the requirements of VCAA, the letters 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
evidence was subsequently added to the claims file after the 
March 2005 letter.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in an April 2006 letter about disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

Although no nexus opinion has been obtained in this case, 
none is needed.  Such development is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has 
a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  Because not all of these conditions have 
been met, as will be discussed below, a VA examination is 
not necessary.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed the four elements that must be considered in 
determining whether a VA medical examination must be 
provided as required by 38 U.S.C.A. § 5103A.  
Specifically, the Court held that the third element, an 
indication that the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.

There is no medical evidence of chronic residuals of a jaw 
injury or of a right ankle injury that emanates from 
service.  Consequently, the Veteran has not presented 
evidence indicating a nexus between a current condition 
and service.  Thus, there exists no reasonable possibility 
that a VA examination would result in findings favorable 
to the Veteran.  Accordingly, the Board finds that an 
etiology opinion is not "necessary."  See generally Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issues decided in 
this claim.  

As will be noted below, most of the Veteran's service 
treatment records have not been located, and are presumed to 
have been destroyed by fire at the National Personnel Records 
Center in 1973.  The law provides that if potentially 
relevant records are unavailable, and that they may have been 
destroyed while in the possession of the Government, the duty 
to assist is heightened and VA is obligated to advise the 
claimant of alternative forms of evidence that can be 
developed to substantiate the claim, including but not 
limited to "buddy certificates" and letters.  Dixon v. 
Derwinski, 3 Vet. App. 261, 263-264 (1992); see Washington v. 
Nicholson, 19 Vet. App. 362 (2005) (Remanding claim to the 
Board to address VA's duty to "exercise greater diligence in 
assisting the appellant with the development of evidence in 
support of his claim where medical records were lost while in 
VA custody." 

The Veteran was advised in writing by VA in August 2008 of 
potential alternative sources of information that could 
substantiate his claim, in accordance with Dixon, supra.  The 
Veteran responded in a statement later in August 2008 that he 
did not have any additional evidence to submit but that 
records from the 27th Infantry Regiment in Korea and the 512th 
Fumigation and Bath, 3rd Armored Division, in World War II, 
should be obtained.  According to information on file dated 
in November 2008, an additional attempt to obtain any 
available outstanding records was undertaken.

Given these matters of record, VA has clearly complied with 
its duty to notify the veteran of alternative sources of 
substantiating information.  See Stuckey v. West, 13 Vet. 
App. 163 (1999); Garlejo v. Derwinski, 2 Vet. App. 619 
(1992). 

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his June 2008 video conference hearing.  The Board 
additionally finds that general due process considerations 
have been complied with by VA, and the Veteran has had a 
meaningful opportunity to participate in the development of 
the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
38 C.F.R. § 3.103 (2007).  

Analysis of the Claims

The Veteran seeks service connection for residuals of a jaw 
injury and of a right ankle injury.  Having carefully 
considered the claims in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeals will be denied.

Service connection will be granted if it is shown that the 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).  

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2008). 
However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service. A veteran must still 
generally establish his claim by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events. See Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).  

In light of the absence of most of the Veteran's service 
treatment records, the Board has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)(the BVA has a heightened duty in a case 
where the service medical records are presumed destroyed).

However, the unavailability of most of the Veteran's service 
treatment records does not free him from the requirement that 
he provide evidence that he currently has a disability that 
is causally related to service.  The presumed loss or 
destruction of Government records does not create an 
"adverse presumption" against the Government.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Cromer v. 
Nicholson, 19 Vet. App. 215, 218 (2005); affirmed 455 F.3d 
1346 (2006).

Although most of the Veteran's service treatment records are 
unavailable, his August 1947 and April 1954 separation 
examination reports are on file.  The only abnormality noted 
in August 1947 was second degree bilateral pes planus, which 
had existed prior to service entrance.  Noted on the April 
1954 report was a broken tooth and bruised left jaw in April 
1951; the Veteran's face, mouth, and lower extremities were 
normal on examination in April 1954.  It was noted that there 
were no complaints of a medical nature at the time of the 
examination. 

The initial post-service medical evidence is not until April 
2002, which is approximately 48 years after final service 
discharge.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim).  

The post-service medical evidence on file consists of VA and 
private treatment records dated from April 2002 to May 2005.  
According to a September 2004 report from South Carolina 
Orthopaedic Institute, fracture of the medial malleolus was 
the diagnosis in April 2002.  Although limited dorsiflexion 
of the right ankle was noted in VA records in April 2004, VA 
x-rays of the ankle at that time were considered negative.  
May 2005 records from TRMC Health reveal that the Veteran's 
mouth was normal.

The Veteran testified at a video conference hearing with the 
undersigned in June 2008 that he injured his jaw and right 
ankle in Korea in 1954 in a motor vehicle accident.   

The Veteran served in combat.  As noted above, although 
Section 1154(b) is applicable and lowers the evidentiary 
burden for establishing the presence of a disease or injury 
in service, it does not negate the need for medical evidence 
of a current disability or medical evidence of a nexus 
between a current disability and active service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 507 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996); Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996).

Given the Veteran's contentions, his April 1954 separation 
examination report, which noted that he did not have any 
complaints of a medical nature at the time of the 
examination, is highly probative as to his condition at the 
time of his final release from active duty, as it was 
generated with the specific purpose of ascertaining the 
Veteran's then physical condition.  Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision).  

A review of the above evidence reveals that the Veteran did 
not have any medical complaints on final service examination 
in April 1954, that there is no post-service medical evidence 
until many years after service discharge, that there is no 
post-service medical evidence of any residuals of a jaw 
injury, that the most recent x-ray report of the right ankle 
does not show any abnormality, and that there is no medical 
nexus evidence on file in favor of either claim.  
Consequently, the claims of service connection for residuals 
of a jaw injury with teeth problems and residuals of a right 
ankle injury must be denied.  

Although written statements by and on behalf of the Veteran, 
as well as the Veteran's June 2008 hearing testimony, have 
been considered, and lay persons are competent to testify 
about the Veteran's symptomatology, a layperson without 
medical training is generally not qualified to render a 
medical opinion linking a disability to service.  See Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 
2 Vet. App. 492, 494- 5 (1992).

A lay person cannot provide medical evidence of a linkage 
between a claimed current disorder and military service.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).

Finally, in reaching this decision, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the service 
connected claims denied herein, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








ORDER

Service connection for residuals of a jaw injury with teeth 
problems is denied.

Service connection for residuals of a right ankle fracture is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


